                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ROBERT UPTON,
         Plaintiff,

v.                                                                     CV No. 19-482 CG

ANDREW SAUL,
Commissioner of the Social
Security Administration,
            Defendant.

              ORDER GRANTING MOTION TO AMEND OPENING BRIEF

       THIS MATTER is before the Court on Plaintiff Robert Upton’s Motion for Leave to

Amend Motion to Reverse and/or Remand (the “Motion”), (Doc. 26), filed January 31,

2020; Defendant Commissioner’s Opposition to Plaintiff’s Motion to Amend his Opening

Brief (the “Response”), (Doc. 30), filed February 13, 2020; and Mr. Upton’s Reply in

Support of Motion for Leave to File Amended Motion to Reverse and/or Remand (the

“Reply”), (Doc. 33), filed February 19, 2020. Having reviewed the parties’ filings and the

relevant law, the Court finds the Motion is well-taken and shall be GRANTED.

       In his Motion, Mr. Upton requests leave to amend his Motion to Reverse and

Remand, (Doc. 19), to contest the Administrative Law Judge’s (“ALJ’s”) compliance with

the Appointments Clause of the United States Constitution. (Doc. 26-2 at 25). In

response, the Commissioner contends Mr. Upton’s Motion is both procedurally

erroneous and substantively meritless. (Doc. 30 at 1-3). As a result, the Commissioner

opposes Mr. Upton’s request for leave to amend. Id. at 3.

       When tasked with a motion to amend an opening brief, the court must consider

whether the interests of justice will be served by allowing the litigant an opportunity to

amend his arguments. Friedlander v. Los Alamos National Bank, 2007 WL 9724600, at

*2 (D.N.M. Sept. 21, 2007) (unpublished) (considering whether the “interests of justice
will be served” by allowing the plaintiff to amend his opening brief on the merits). This

includes, for example, ensuring the opposing party is given a full and fair opportunity to

respond to the amended motion, and evaluating whether the case will be substantially

delayed if the movant is permitted to amend his briefing. See Stump v. Gates, 211 F.3d

527, 533 (10th Cir. 2000) (explaining the court will not consider issues that only one

party had the opportunity to argue for “obvious” reasons).

       Here, Mr. Upton seeks to amend his opening brief to include an argument

regarding the constitutionality of the ALJ’s appointment at the administrative level. (Doc.

26-2 at 25). Given the inherent constitutional implications of deciding this question, and

the split among district courts on how to interpret the contours of the Appointments

Clause, the interests of justice will be served by allowing both parties to fully brief this

argument for review. See Rabache v. Berryhill, 18cv847 LF, Doc. 28 at 7 (collecting

cases) (“There is a split among the district courts in the Tenth Circuit on the question of

whether a claimant has waived his or her Appointments Clause claim if it is not raised

during the administrative process.”).

       In addition, Defendant Commissioner has not yet filed a response to Mr. Upton’s

briefing. As a result, the Court finds no substantial delay will result from allowing Mr.

Upton to amend his opening brief. Indeed, by giving Defendant Commissioner an

opportunity to fully respond to Mr. Upton’s arguments, the Court finds he will not be

prejudiced by this ruling. See contra Ombe v. New Mexico, 755 Fed. Appx. 754, 760, n.

5 (10th Cir. Nov. 8, 2018) (unpublished) (explaining the court would not consider issues

raised in the appellant’s supplemental filings that were not included in his opening brief

“because the appellees had no opportunity to respond to them.”). For these reasons,

Mr. Upton’s Motion shall be GRANTED.
                                              2
      IT IS THEREFORE ORDERED that Mr. Upton file his Amended Motion to

Reverse and Remand on the docket as a separate pleading no later than February 28,

2020. After Mr. Upton files his Amended Motion, Defendant Commissioner has

fourteen days to respond.

      IT IS SO ORDERED.

                               _____________________________________
                               THE HONORABLE CARMEN E. GARZA
                               CHIEF UNITED STATES MAGISTRATE JUDGE




                                        3
